DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 08/19/2022 has been considered by Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2015/0116385 A1) in view of Chen (US 2009/0129535 A1).

Claim 1, Lee (Fig. 1-12) discloses a bidirectional (S1; Fig. 1; S2; Fig. 5) shift register (Fig. 10) configured to perform shift action (Fig. 11 and 12) comprising a plurality of stages (SRC1-SCRn; Fig. 10), 
a signal (IN; Fig. 10) obtained through sampling a shift start signal (STV; Fig. 10) by using one of the plurality of clock signals (SC1; Fig. 10; wherein figures 11 and 12 shows a periodic signal SC1) is supplied as a shift pulse (IN; Fig. 10) for a forward shift action (S1; Fig. 1; Paragraph [0089]) to a first stage (SRC1; Fig. 10) of the plurality of stages (SRC1-SCRn; Fig. 10), and 
a signal (IN; Fig. 10) obtained through sampling the shift start signal (STV; Fig. 10) by using another one of the plurality of clock signals (SC2; Fig. 10; wherein figures 11 and 12 shows a periodic signal SC2) is supplied as a shift pulse (IN; Fig. 10) for a backward shift action (S2; Fig. 5; Paragraph [0091]) to a last stage (SRCn; Fig. 10) of the plurality of stages (SRC1-SCRn; Fig. 10).  
Lee does not expressly disclose wherein the bidirectional shift register is configured to perform shift action based on a plurality of clock signals of three or more phases, each of the plurality of clock signals repeating a change from a high level to a low level and a change from the low level to the high level throughout a period during which the shift action is performed.
Chen (Fig. 3-6) discloses wherein the bidirectional shift register (300; Fig. 3; Paragraph [0030]; wherein discloses a bi-directional shift register) is configured to perform shift action (Paragraph [0034]; wherein discloses a forward or reverse direction; Fig. 4) based on a plurality of clock signals (CLK, XCLK, VBDclk, and XBDclk; Fig. 4 and 3) of three or more phases (Fig. 4; wherein figure shows at least four different clock signals), each of the plurality of clock signals (CLK, XCLK, VBDclk, and XBDclk; Fig. 4) repeating a change from a high level to a low level and a change from the low level to the high level (Fig. 4; wherein figure shows clock signal that change from high to low and from low to high a plurality of time through the scanning cycle shown in figure 4) throughout a period (Fig. 4) during which the shift action is performed (SRO1-SRO3; Fig. 4).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee’s bidirectional shift register by applying clock signals for bi-directional control signals, as taught by Chen, so to use a bidirectional shift register with clock signals for providing the switch set of the bi-directional shift register circuit of the present invention utilizes clock signals as the control signals for the switches. Since the control signals of the switches do not always stay at same voltages in one direction, the aging problem of the switches is solved and therefore the lifespan of the switches increases (Paragraph [0045]).

Claim 2, Lee (Fig. 1-12) discloses wherein the sampling of the shift start signal (STV; Fig. 10) is performed by transistors (332; Fig. 10).  

Claim 3, Lee (Fig. 1-12) discloses further comprising, as the transistors (332; Fig. 10) configured to perform the sampling of the shift start signal (STV; Fig. 10): 
a first transistor (ST1; Fig. 10) including a control terminal to be supplied with the one of the plurality of clock signals (SC1; Fig. 10; wherein figures 11 and 12 shows a periodic signal SC1), a first conduction terminal to be supplied with the shift start signal (STV; Fig. 10), and a second conduction terminal connected to (IN; Fig. 10) the first stage (SRC1; Fig. 10) of the plurality of stages (SRC1-SCRn; Fig. 10); and 
a second transistor (ST2; Fig. 10) including a control terminal to be supplied with the other one of the plurality of clock signals (SC2; Fig. 10; wherein figures 11 and 12 shows a periodic signal SC2), a first conduction terminal to be supplied with the shift start signal (STV; Fig. 10), and a second conduction terminal (IN; Fig. 10) connected to the last stage (SRCn; Fig. 10) of the plurality of stages (SRC1-SCRn; Fig. 10).  


Claim 6, Lee (Fig. 1-12) discloses, wherein the number of phases of the plurality of clock signals is three (CKVB2, CKV2, CKB1, CKV1, SC1, and SC2; Fig. 11 and 12; wherein figure shows at least three clock signals), and the number of the plurality of stages is 3K or (3K + 1), where K is a natural number (SRC1-SRCn; Fig. 10; wherein figure shows n stages which is at least 5 stages).  

Claim 8, Lee (Fig. 1-12) discloses wherein a pulse width of the shift start signal (STV; Fig. 11 and 12) is equal to a pulse width (wherein figures 11 and 12 shows that pulse width are equal between STV and CKV pulses) of at least one of the plurality of clock signals (CKVB2, CKV2, CKB1, and CKV1; Fig. 11 and 12).  

Claim 9, Lee (Fig. 1-12) discloses a display device (100; Fig. 1 and 5) comprising: 
a display portion (110; Fig. 1 and 5) in which a plurality of scanning signal lines are disposed (GLi-GLi+1; Fig. 1); 
a scanning signal line drive circuit (130; Fig. 1 and 5) configured to drive the plurality of scanning signal lines (GLi-GLi+1; Fig. 1); and 55Attorney Docket No.: US86429 
a display control circuit (Paragraph [0079]; wherein discloses a timing controller) configured to control action of the scanning signal line drive circuit (130; Fig. 1), wherein the scanning signal line drive circuit includes the bidirectional shift register (Fig. 10) according to claim 1 (see rejection to claim 1 above), in which the plurality of stages (SRC1-SRCn; Fig. 10) are provided corresponding one-to-one to the plurality of scanning signal lines (G1-Gn; Fig. 10), and 
the display control circuit (Paragraph [0079]; wherein discloses a timing controller) causes a generation sequence of pulses (Fig. 11 and 12) of the plurality of clock signals (CKVB2, CKV2, CKB1, CKV1, SC1, and SC2; Fig. 11 and 12) that are supplied to the scanning signal line drive circuit (Fig. 10) to differ at a time of performing a forward shift action (Fig. 11) and at a time of performing a backward shift action (Fig. 12).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2015/0116385 A1) in view of Chen (US 2009/0129535 A1) as applied to claim 1 above, and further in view of Jo et al (US 2008/0122774 A1).

Claim 4, Lee in view of Chen discloses the bidirectional shift register according to claim 1. 
Lee in view of Chen does not expressly disclose wherein the sampling of the shift start signal is performed by logic circuits.
Jo (Fig. 1-8B) discloses wherein the sampling of the shift start signal (SP; Fig. 2) is performed by logic circuits (AND-G1; Fig. 3A; wherein shows obvious variation with transistor shown in figure 3B).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee in view of Chen’s bidirectional shift register by applying logic circuits, as taught by Jo, so to use a bidirectional shift register with logic circuits for providing an apparatus and method of driving an LCD device which has a simplified structure by decreasing the number of signal transmission lines included in a shift register (Paragraph [0013]).

Claim 5, Jo (Fig. 1-8B) discloses further comprising, as the logic circuits (Fig. 3A and Fig. 5A) configured to perform the sampling of the shift start signal (SP; Fig. 3A and Fig. 5A): 
a first logic circuit (AND-G1; Fig. 3A) configured to output a signal (SP; Fig. 3A) indicating a logical product of the one of the plurality of clock signals (CLK3; Fig. 3A) and the shift start signal (CLK2; Fig. 3A; wherein the signal is used to generate start signal); and 
a second logic circuit (AND-G1; Fig. 3A) configured to output a signal (Fig. 5A) indicating a logical product of the other one of the plurality of clock signals (CLK2; Fig. 5A) and the shift start signal (CLK3; Fig. 3A; wherein the signal is used to generate start signal).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee in view of Chen’s bidirectional shift register by applying logic circuits, as taught by Jo, so to use a bidirectional shift register with logic circuits for providing an apparatus and method of driving an LCD device which has a simplified structure by decreasing the number of signal transmission lines included in a shift register (Paragraph [0013]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2015/0116385 A1) in view of Chen (US 2009/0129535 A1) as applied to claim 1 above, and further in view of Murakami et al (US 2015/0279480 A1).

Claim 7, Chen (Fig. 3-6) discloses wherein the number of phases of the plurality of clock signals is four (CLK, XCLK, VBDclk, and XBDclk; Fig. 4; wherein figure shows four different clock signals).
Lee in view of Chen does not expressly disclose an internal state of a unit circuit constituting each stage of the plurality of stages is reset based on one of the plurality of clock signals.  
Murakami (Fig. 1 and 2) discloses an internal state of a unit circuit (Fig. 2) constituting each stage of the plurality of stages (SR1-SRn; Fig. 1) is reset (CKb; Fig. 2;  wherein figure shows CKb terminal connected to transistor which resets the node NA to voltage Vss; this is similar to Applicant’s transistor Tr19 shown in figure 27) based on one of the plurality of clock signals (CK1-CK4; Fig. 1; wherein figure shows each respect unit is connected to one of the plurality of clock signals (CK1-CK4) through the terminal CKb).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee in view of Chen’s bidirectional shift register by applying a clock reset signal, as taught by Murakami, so to use a bidirectional shift register with a clock reset signal for providing a shift register with which an increase in power consumption can be suppressed, and with which malfunctions due to potential Modification Example in a control terminal (corresponding to the aforementioned gate terminal) of an output transistor can be suppressed, while suppressing an increase in circuit size (Paragraph [0013]). 

Response to Arguments
Applicant's arguments with respect to claims 1-9 have been considered but are moot in view of the new ground(s) of rejection. 
In view of arguments, the references of Lee et al (US 2015/0116385 A1), Chen (US 2009/0129535 A1), Jo et al (US 2008/0122774 A1), and Murakami et al (US 2015/0279480 A1) have been used for new ground rejection.
Claim 1 is rejected in view of newly discovered reference(s) to Chen (US 2009/0129535 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        10/13/2022